Title: To George Washington from Timothy Pickering, 9 May 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh May 9. 1781.
                        
                        I have just received from Colo. Hughes a letter of which the inclosed is an extract. Mr Pomeroy (the bearer
                            of it, brother to the D.Q.M.) informs me that the towns who were called on early in March to send forward their salted
                            meat, got themselves excused by the government, under pretence that the roads were impassable, promising to turn out when
                            the roads were good. But when called upon, the beginning of April, for this purpose, they said they had no forage; and
                            that excuse continues; so that even the offer of payment is unavailing. Yet probably none of these people are without corn
                            and oats, which with the grass would well support their teams.
                        There seems to be no alternative (and such people deserve no other) than to send one party to the towns
                            toward the sound, and another from Colo. Hazens regt to the towns eastward of Fishkill. Lists of those towns are inclosed.
                            The average distance from Fishkill of the towns towards the sound is I believe from 60 to 70. miles—The others about 40 to
                            50.—Mr Pomeroy will either return with a guard to the towns toward the sound, or precede the guard, & advertise
                            the selectmen of their coming; which may perhaps sooner put them in motion—One of Colo. Hughes’s
                            people may proceed with the guard from Fishkill.
                        The foregoing thoughts have occurred to me, & I beg leave to submit them to your Excellency’s
                            determination—Mr Pomeroy says the selectmen promised to send forward or start their provisions by the middle of next
                            week: but this will be as the people please. I have the honour to be with the greatest respect your Excellency’s most
                            obedt servt
                        
                            T. Pickering Q.M.G.
                        
                        
                             
                                
                                
                                
                                
                            Towards the SoundNorth eastward or back of FishkillStanford16 BarrelsNew Millford72 BarrelsNorwalk80 doNewfairfield38 dittoFairfield70 doWashington40 dittoStratford271 doLitchfield108 dittoNew Haven300Torrington56 dittoWoodbury142Harwinton30 dittoOn hand May 8, 1781879Cornwall30 dittoKent43 dittoNew Town89 doSharon30 dittoRidgefield (say)50 doSalisbury46 dittoReading (say)20 doCanaan38 dittoTotal1038Norfolk18 dittoNew Hartford55 dittoGoshn56 dittoTotal660On hand in March last, part forwarded but great part behind.

                     Enclosure
                                                
                            
                                
                                    8 May 1781
                                
                            
                            Extract of a letter from Colo. Hughes dated at Danbury Conn. 8 May 1781
                            "Here I have been ever since Sunday morning” (unless whilst I went to Reading to see Genl Parsons) begging
                                and intreating of these callow W—s to turn out their teams, but to no purpose neither for pay nor civil impress,
                                till I sent out the Bayonet which has just now got them to loading that is a few I am in hopes that the whole of what
                                is here will move on to morrow which is 160 Barrels—Capt. Clarke will give them pay table notes for the
                                transportation—I have ordered them to Fishkill landing as there was not a sufficient guard to go to Peekskill neither
                                could they be collected so as to go in Brigades for want of forage here and on the road.
                            Mr Pomeroy the bearer of this has met with the same difficulty in other towns as I have here, on which
                                account I have advised him to apply for a party at Head quarters, as General Parsons has not more force than is
                                absolutely requisite for other purposes.
                        
                        
                    